DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (U.S. Pat. # 6,427,079) in view of Widmer et al (U.S. PGPub # 2014/0015522).
Regarding Independent Claim 1, Schneider teaches:
A method for generating a beacon signal to be used in determining a position and/or orientation of an object (See Fig. 2 Element 70. See column 9 lines 22-35.), the method comprising: 
causing a first coil to generate a first magnetic field and a second coil to generate a second magnetic field (See Fig. 2 Elements 21-28. See column 8 lines 31-57. “Antennas 21-28 are typically eight  magnetic loop windings of circular or rectangular geometry, but other geometries are possible.”), wherein the causing comprises: 
providing a first signal waveform that is binary (Column 8 lines 10-67. See Fig. 5 & 8b.), and has a fundamental harmonic frequency (Column 8 lines 10-67. See Fig. 5 & 8b.), to a first driver and controlling the first driver to provide a first electric current to the first coil and a first capacitor in series with the first coil using the first signal waveform (Fig. 2 Element 30.), 
providing a second signal waveform that is binary to a second driver  (Column 8 lines 10-67. See Fig. 5 & 8b. Fig. 2 Element 30.) and controlling the second driver to provide a second electric current to the second coil (Column 8 lines 10-67. See Fig. 5 & 8b.) 
with an activation circuit, providing a supply voltage to the first driver that increases over time (See column 8 lines 58-61.).

    PNG
    media_image1.png
    485
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    529
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    506
    media_image3.png
    Greyscale


Schneider does not explicitly teach:
a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency; 
and a second capacitor in series with the second coil using the second signal waveform; and
Widmer teaches:
a series combination of the first capacitor and the first coil exhibiting a resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN), wherein the fundamental harmonic frequency is different from the resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN. See paragraph 0144 wherein “A frequency differing from the external magnetic field (e.g., another magnetic field provided for wireless energy transfer) may be used for impedance measurements in order to avoid interference from the fundamental or harmonics of the external magnetic field.”); 
and a second capacitor in series with the second coil using the second signal waveform (Paragraphs 0064-0065, 0074 & 0134.); and.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Widmer to the teachings of Schneider such that one would have a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency; and a second capacitor in series with the second coil using the second signal waveform; and because all physical systems have a resonant frequencies and because only the lowest resonant frequency is fundamental. Therefore, any beyond that are necessarily different. Having more signals just adds to the data gathered and better, more reliable experimental results.
Regarding Claim 6, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider teaches receiving the first and second magnetic fields with a sensor disposed on the object; and determining the position and/or orientation of the object based at least in part on the first and second magnetic fields (See column 8 line10 through column 9 line 35.).
Regarding Claim 10,
An apparatus for generating a beacon signal to be used in determining a position and/or orientation of an object (See Fig. 2 Element 70. See column 9 lines 22-35.), the apparatus comprising: 
a control circuit (Fig. 2 Element 60.) configured to: 
cause a first coil to generate a first magnetic field and a second coil to generate a second magnetic field (See Fig. 2 Elements 21-28. See column 8 lines 31-57. “Antennas 21-28 are typically eight  magnetic loop windings of circular or rectangular geometry, but other geometries are possible.”), wherein the causing comprises: 
providing a first signal waveform that is binary (Column 8 lines 10-67. See Fig. 5 & 8b.), and has a fundamental harmonic frequency (Column 8 lines 10-67. See Fig. 5 & 8b.), to a first driver and controlling the first driver to provide a first electric current to the first coil and a first capacitor in series with the first coil using the first signal waveform (Fig. 2 Element 30.), 
providing a second signal waveform that is binary to a second driver (Column 8 lines 10-67. See Fig. 5 & 8b. Fig. 2 Element 30.) and controlling the second driver to provide a second electric current to the second coil (Column 8 lines 10-67. See Fig. 5 & 8b.) and 
providing a supply voltage to the first driver that increases over time (See column 8 lines 58-61.).
Schneider does not explicitly teach:
a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency;
and a second capacitor in series with the second coil using the second signal waveform;
Widmer teaches:
a series combination of the first capacitor and the first coil exhibiting a resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN. All physical systems have a resonant frequency.), wherein the fundamental harmonic frequency is different from the resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN. See paragraph 0144 wherein “A frequency differing from the external magnetic field (e.g., another magnetic field provided for wireless energy transfer) may be used for impedance measurements in order to avoid interference from the fundamental or harmonics of the external magnetic field.”);
and a second capacitor in series with the second coil using the second signal waveform (Paragraphs 0064-0065, 0074 & 0134.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Widmer to the teachings of Schneider such that one would have a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency; and a second capacitor in series with the second coil using the second signal waveform; and because all physical systems have a resonant frequencies and because only the lowest resonant frequency is fundamental. Therefore, any beyond that are necessarily different. Having more signals just adds to the data gathered and better, more reliable experimental results.
Regarding Independent Claim 14, Schneider teaches:
An apparatus for producing a beacon signal for determining a position and/or orientation of an object (See Fig. 2 Element 70. See column 9 lines 22-35.), the apparatus comprising: 
a first driver coupled to a first coil and a second driver coupled to a second coil (See Fig. 2 Elements 21-28. See column 8 lines 31-57. “Antennas 21-28 are typically eight  magnetic loop windings of circular or rectangular geometry, but other geometries are possible.”), wherein the first and second drivers exhibit resonant frequency responses (See Fig. 2 Elements 21-28. See column 8 lines 31-57. All physical objects exhibit resonant frequency responses.), and 
an activation circuit configured to provide to the first driver a supply voltage that increases over time (See column 8 lines 58-61.).
Schneider does not explicitly teach:
wherein the first driver is configured to drive the first coil and a first capacitor in series with the first coil with a first electric current in response to receiving a first signal waveform that is binary and has a fundamental harmonic frequency, a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency, and the second driver is configured to drive the second coil with a second electric current in response to receiving a second signal waveform that is binary;
Widmer teaches:
wherein the first driver is configured to drive the first coil and a first capacitor in series with the first coil with a first electric current in response to receiving a first signal waveform that is binary and has a fundamental harmonic frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN.), a series combination of the first capacitor and the first coil exhibiting a resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN.), wherein the fundamental harmonic frequency is different from the resonant frequency (Paragraphs 0064-0065, 0074 & 0134. See Fig. 16 Elements Loop 1-N and C1-CN. See paragraph 0144 wherein “A frequency differing from the external magnetic field (e.g., another magnetic field provided for wireless energy transfer) may be used for impedance measurements in order to avoid interference from the fundamental or harmonics of the external magnetic field.”), and 
the second driver is configured to drive the second coil with a second electric current in response to receiving a second signal waveform that is binary (Paragraphs 0064-0065, 0074 & 0134.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Widmer to the teachings of Schneider such that one would have a series combination of the first capacitor and the first coil exhibiting a resonant frequency, wherein the fundamental harmonic frequency is different from the resonant frequency; and a second capacitor in series with the second coil using the second signal waveform; and because all physical systems have a resonant frequencies and because only the lowest resonant frequency is fundamental. Therefore, any beyond that are necessarily different. Having more signals just adds to the data gathered and better, more reliable experimental results.
Regarding Claim 15, Schneider & Widmer teach all elements of claim 14, upon which this claim depends.
Schneider teaches the first and second drivers comprise switching amplifiers (Column 8 lines 31-57.).
Regarding Claim 16, Schneider & Widmer teach all elements of claim 14, upon which this claim depends.
Schneider teaches a control circuit coupled to the first and second drivers and configured to control the first and second drivers off-resonance (Fig. 2 Element 60 and associated text.).

Claims 2, 3, 11, 12, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (U.S. Pat. # 6,427,079) in view of Widmer et al (U.S. PGPub # 2014/00015522) & Kanno (U.S. PGPub # 2017/0155194).
Regarding Claim 2, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the supply voltage increases in two or more steps.
Kanno teaches the supply voltage increases in two or more steps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the supply voltage increases in two or more steps because this allows one to make precise measurements over time and detect a change in LSI current and detect a minimum value (or maximum value). See paragraph 0128 of Kanno.
Regarding Claim 3, Schneider & Widmer teach all elements of claim 2, upon which this claim depends.
Schneider & Widmer do not explicitly teach the two or more steps occur over a period of time that exceeds 50ps.
Kanno teaches the two or more steps occur over a period of time that exceeds 50ps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the two or more steps occur over a period of time that exceeds 50ps because this allows one to make precise measurements and to accurately interpret data to see if one has detected a minimum value (or maximum value). See paragraphs 0128-0129 of Kanno.
Regarding Claim 11, Schneider & Widmer teach all elements of claim 10, upon which this claim depends.
Schneider & Widmer do not explicitly teach the supply voltage increases in two or more steps.
Kanno teaches the supply voltage increases in two or more steps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the supply voltage increases in two or more steps because this allows one to make precise measurements over time and detect a change in LSI current and detect a minimum value (or maximum value). See paragraph 0128 of Kanno.
Regarding Claim 12, Schneider & Widmer teach all elements of claim 11, upon which this claim depends.
Schneider & Widmer do not explicitly teach the two or more steps occur over a period of time that exceeds 50ps.
Kanno teaches the two or more steps occur over a period of time that exceeds 50ps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the two or more steps occur over a period of time that exceeds 50ps because this allows one to make precise measurements and to accurately interpret data to see if one has detected a minimum value (or maximum value). See paragraphs 0128-0129 of Kanno.
Regarding Claim 17, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the supply voltage increases in two or more steps.
Kanno teaches the supply voltage increases in two or more steps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the supply voltage increases in two or more steps because this allows one to make precise measurements over time and detect a change in LSI current and detect a minimum value (or maximum value). See paragraph 0128 of Kanno.
Regarding Claim 18, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the two or more steps occur over a period of time that exceeds 50ps.
Kanno teaches the two or more steps occur over a period of time that exceeds 50ps (Paragraphs 0123 & 0128-0129.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kanno to the teachings of Schneider & Widmer such that the two or more steps occur over a period of time that exceeds 50ps because this allows one to make precise measurements and to accurately interpret data to see if one has detected a minimum value (or maximum value). See paragraphs 0128-0129 of Kanno.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (U.S. Pat. # 6,427,079) in view of Widmer et al (U.S. PGPub # 2014/00015522) & Chen et al (U.S. PGPub # 2017/0090568).
Regarding Claim 4, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the first and second magnetic fields are substantially mutually orthogonal.
Chen teaches the first and second magnetic fields are substantially mutually orthogonal (Paragraphs 0028-0029 & 0047.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chen to the teachings of Schneider & Widmer such that the first and second magnetic fields are substantially mutually orthogonal because this allows one to generate a signal responsive to a detected magnetic field that is oriented along a distinct direction (e.g., a distinct coordinate axis). See paragraph 0029 of Chen.
Regarding Claim 5, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider teaches that the waveforms are binary. causing a third coil to generate a third magnetic field by providing a fourth signal waveform that is binary to a third driver and controlling the third driver to provide a third electric current to the third coil using a third signal waveform.
Chen teaches causing a third coil to generate a third magnetic field by providing a fourth signal waveform that is binary to a third driver and controlling the third driver to provide a third electric current to the third coil using a third signal waveform (Paragraphs 0028-0029 & 0047.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chen to the teachings of Schneider & Widmer such that one would cause a third coil to generate a third magnetic field by providing a fourth signal waveform that is binary to a third driver and controlling the third driver to provide a third electric current to the third coil using a third signal waveform because  each magnetic field generator … includes one or more electromagnets that can be independently actuated based on current provided through a current carrying coil to generate orthogonal magnetic fields … to a “magnetic flux sensor (that) includes a plurality of sensing elements having predefined, known, or solvable relative positions … with reference to sensing elements … of the coordinate system.” See paragraphs 0029 & 0043-0047 of Chen.

Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (U.S. Pat. # 6,427,079) in view of Widmer et al (U.S. PGPub # 2014/00015522).
Regarding Claim 9, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the supply voltage increases in at least one segment that has a finite slope.
But it would have been obvious to one of ordinary skill in the art to have the supply voltage increases in at least one segment that has a finite slope because an infinite slope is practically impossible.
Regarding Claim 13, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider & Widmer do not explicitly teach the supply voltage increases in at least one segment that has a finite slope.
But it would have been obvious to one of ordinary skill in the art to have the supply voltage increases in at least one segment that has a finite slope because an infinite slope is practically impossible.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 7, Schneider & Widmer teach all elements of claim 1, upon which this claim depends.
Schneider does not explicitly teach causing the first coil to generate the first magnetic field and the second coil to generate the second magnetic field further comprises: causing the first coil to generate a first burst and the second coil to generate a second burst, wherein the first and second bursts do not overlap with one another.
Regarding Claim 8,
The method of claim 2, wherein the two or more steps have durations that are inversely related to a fundamental harmonic of the first signal waveform and/or to a resonant frequency of the first coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858